In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00434-CV
     ___________________________

      MICHAEL AVILA, Appellant

                    V.

 KINDSVATER TRAILERS, LLC, Appellee



  On Appeal from the 153rd District Court
          Tarrant County, Texas
      Trial Court No. 153-328471-21


  Before Bassel, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                   I. Introduction

      Appellant Michael Avila appeals the trial court’s Order Granting Motion to

Declare Foreign Judgment Void. In a single issue, Avila argues that the trial court

erred in granting the motion because Appellee Kindsvater Trailers, LLC failed to

present clear and convincing evidence that the State of California lacked personal

jurisdiction over Kindsvater. Because the trial court improperly granted the motion

without conducting an evidentiary hearing, we reverse and remand.

                                   II. Background

      In September 2017, Avila, a California resident, and Kindsvater, a Texas limited

liability company, entered into an oral agreement whereby Kindsvater would construct

a custom boat trailer for Avila in exchange for payment of $10,500. Avila paid the

purchase price in full and turned over his existing trailer and boat to Kindsvater to use

as specification and requirement guides when building the new boat trailer. After

Kindsvater finished construction and delivered the completed trailer, Avila

complained of a number of construction issues and areas in which the trailer failed to

meet promised specifications and requirements. Kindsvater agreed to correct certain

of the issues raised by Avila. However, even after the completion of the additional

work, the trailer did not meet with Avila’s satisfaction. Accordingly, Avila rescinded

the contract, but Kindsvater refused to refund any of the purchase price.



                                           2
      Unable to resolve their dispute, Kindsvater and Avila each filed separate

lawsuits. First, on March 19, 2019, Kindsvater filed a petition seeking declaratory

relief in the 67th District Court of Tarrant County, Texas. Shortly thereafter, on

March 25, 2019, Avila filed an original complaint in the Superior Court of the State of

California, County of Contra Costa for, inter alia, breach of contract.

      While the Texas lawsuit was filed first, the California lawsuit proceeded much

more quickly. Avila personally served Kindsvater in the California lawsuit by and

through its registered agent on April 8, 2019. Meanwhile, Kindsvater did not even

attempt to serve Avila in the Texas lawsuit until May 11, 2019, and did not

successfully serve him until August 15, 2019, via substituted service, though Avila

maintains that he was not actually aware of the Texas lawsuit until much later.1

      Because Kindsvater failed to timely file an answer in the California lawsuit, a

default judgment was entered in favor of Avila on September 13, 2019. Notice of

entry of judgment was served on Kindsvater on September 23, 2019.

      Despite the entry of a default judgment in favor of Avila in the California

lawsuit, the Texas lawsuit continued. On January 6, 2020, the 67th District Court of

      1
        It should be noted that Kindsvater’s counsel emailed Avila’s attorney a copy of
the petition in the Texas lawsuit on March 21, 2019, and asked him if he would accept
service on behalf of Avila. However, Avila’s attorney responded that he was not
authorized to accept service on Avila’s behalf. [Id.] Then, beginning on May 11,
2019, Kindsvater attempted to serve Avila at 4875 Discovery Point, Discovery Bay,
California, which Avila’s attorney had described in email communications as “Mr.
Avila’s home.” Kindsvater attempted to serve Avila at this address six times without
success. This appears to be due to the transposition of two digits in Avila’s address—
Avila actually resides at 4785 Discovery Point, Discovery Bay, California.

                                            3
Tarrant County entered a default judgment against Avila in the Texas lawsuit. Avila

filed a motion for new trial, which the 67th District Court granted on the grounds that

service on Avila had been deficient. At the time of this appeal, the Texas lawsuit

remained pending.

      On September 3, 2021, Avila filed an Affidavit of Foreign Judgment in Tarrant

County, Texas, to domesticate the judgment entered in the California lawsuit. The

matter was assigned to the 153rd District Court of Tarrant County, Texas. Kindsvater

then filed a Motion to Declare Foreign Judgment Void on the grounds that the

California court lacked personal jurisdiction over Kindsvater.      Kindsvater never

served a notice of hearing on the motion, nor was any hearing set by the court. On

October 12, 2021, the 153rd District Court entered an order granting Kindsvater’s

motion and declaring the judgment in the California lawsuit void. Avila then filed a

motion for reconsideration on the grounds that Kindsvater had failed to meet its

burden to vacate the California judgment. On December 17, 2021, the 153rd District

Court held a hearing on Avila’s motion for reconsideration and denied the motion by

order entered the same day. This appeal followed.

                                  III. Discussion

A.    The Law Concerning the Domestication of Foreign Judgments

      The United States Constitution requires each state to give full faith and credit

to the public acts, records, and judicial proceedings of every other state. U.S. Const.

art. IV, § 1; Dalton v. Dalton, 551 S.W.3d 126, 135 (Tex. 2018). A judgment creditor

                                          4
seeking to enforce another state’s judgment in Texas may do so in one of two ways:

(1) bringing a common law action to enforce the judgment or (2) following the

procedures set forth in the Uniform Enforcement of Foreign Judgments Act

(UEFJA). Couns. Fin. Servs., L.L.C. v. David McQuade Leibowitz, P.C., 311 S.W.3d 45, 50

(Tex. App.—San Antonio 2010, pet. denied); see generally Tex. Civ. Prac. & Rem. Code

Ann. §§ 35.001–35.008. The filing of an authenticated copy of a foreign judgment

pursuant to the UEFJA satisfies a judgment creditor’s burden to present a prima facie

case for the enforcement of the judgment. Cash Reg. Sales & Servs. of Hous., Inc. v.

Copelco Cap., Inc., 62 S.W.3d 278, 280 (Tex. App.—Houston [1st Dist.] 2001, no pet.);

Minuteman Press Int’l, Inc. v. Sparks, 782 S.W.2d 339, 340 (Tex. App.—Fort Worth 1989,

no writ). This is true even if the judgment is entered by default. Clamon v. DeLong,

477 S.W.3d 823, 826 (Tex. App.—Fort Worth 2015, no pet.). The burden then shifts

to the judgment debtor to demonstrate why the judgment should not be given full

faith and credit. Minuteman, 782 S.W.2d at 340–41. To satisfy this burden, the

judgment debtor must present clear and convincing evidence that the judgment is

invalid. Cash Reg. Sales, 62 S.W.3d at 280–81; Fuhrer v. Rinyu, 647 S.W.2d 315, 317

(Tex. App.—Corpus Christi–Edinburg 1982, no writ) (op. on reh’g).

B.    Standard of Review

      A motion contesting the enforcement of a foreign judgment operates as a

motion for new trial. Jonsson v. Rand Racing, L.L.C., 270 S.W.3d 320, 324 (Tex. App.—

Dallas 2008, no pet.). We review a trial court’s order on a motion contesting a foreign

                                          5
judgment’s enforcement for an abuse of discretion. Id. In such a case, we apply the

abuse-of-discretion standard recognizing that the law requires the trial court to give

full faith and credit to the foreign judgment unless the judgment debtor establishes an

exception by clear and convincing evidence. Jahan Tigh v. De Lage Landen Fin. Servs.,

545 S.W.3d 714, 723 (Tex. App.—Fort Worth 2018, no pet.). Determining whether a

judgment debtor established an exception generally involves a factual inquiry, not

resolution of a question of law. Id. A trial court abuses its discretion when it acts

without reference to any guiding rules or principles or its actions are arbitrary or

unreasonable under the circumstances. Jonsson, 270 S.W.3d at 324.

C.    The Present Case

      In the present case, it was an abuse of discretion to grant Kindsvater’s Motion

to Declare Judgment Void without first conducting a hearing. Because Avila filed an

authenticated copy of the California judgment in the trial court, Kindsvater bore the

burden of demonstrating by clear and convincing evidence that the judgment should

not be given full faith and credit. See Jahan Tigh, 545 S.W.3d at 723; Cash Reg. Sales, 62

S.W.3d at 280–81. By not holding a hearing and, in essence, granting the motion by

default, 2 Kindsvater was not held to its burden of proof. Because the determination


      2
       At the hearing on Avila’s motion for reconsideration, the trial court gave the
following account of why it entered the order granting Kindsvater’s motion to vacate
the California judgment:

      So when I look at it in the file as it pops up, I see that there’s no
      response, I just grant it because there’s no hearing set and no response.

                                            6
as to whether Kindsvater can demonstrate that the California judgment is not entitled

to full faith and credit in Texas involves a factual inquiry, not a legal question, a

hearing was appropriate. See Jahan Tigh, 545 S.W.3d at 723 (noting that determining

whether a judgment debtor established an exception generally involves a factual

inquiry, not resolution of a question of law).

      Moreover, the granting of the motion without a hearing and without setting any

deadline for Avila to file a response denied Avila due process. See Mathews v. Eldridge,

424 U.S. 319, 333, 96 S. Ct. 893, 902 (1976) (recognizing that due process requires

“the opportunity to be heard ‘at a meaningful time and in a meaningful manner’”

(quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 1191 (1965))); see also

Univ. of Tex. Med. Sch. at Hous. v. Than, 901 S.W.2d 926, 930 (Tex. 1995) (same). As

noted above, Kindsvater’s motion was granted, in essence, by default; however, such a

disposition was improper and unfair to Avila because no deadline had been set by

which he was to file a response.        Indeed, at the hearing on Avila’s motion to

reconsider, the trial court acknowledged that the procedural deficiencies had cost

Avila the opportunity to file a response and conceded that Kindsvater’s original

motion should have been set for hearing. 3 Because the procedure followed by the


The trial court’s comments suggest that it granted the motion by default, not on the
merits.
      3
        At the hearing, the trial court recognized that an “error occurred” and that, as
a result, “[Avila’s counsel] never got a chance to file a response.” Additionally, the
court stated that it believed its ruling was correct but “that procedurally that . . .

                                            7
trial court did not provide Avila a meaningful opportunity to be heard, he was not

afforded due process. See Mathews, 424 U.S. at 333, 96 S. Ct. at 902.

       Kindsvater asserts that the subsequent hearing on Avila’s motion to reconsider

cured any deprivation of due process. However, the hearing on the motion to

reconsider was constrained to a twenty-minute time window and focused primarily on

procedural issues—including why the original motion had not been set for hearing—

not the merits of the motion. The hearing did not afford the parties an opportunity

to make substantive arguments or to present evidence.            Accordingly, it did not

provide Avila the opportunity to be heard “at a meaningful time” or “in a meaningful

manner.” Id. at 333, 96 S. Ct. at 902.

       In sum, by granting the motion without holding a hearing or advising Avila of

the deadline to file a response, the trial court failed to hold Kindsvater to its burden of

proof and denied Avila a meaningful opportunity to be heard. Accordingly, the trial

court abused its discretion.




should have been a hearing.” Later, the trial court restated its belief that its ruling was
correct but acknowledged that it was also “defective in that this was a contested issue
and should have had a hearing of some sort.”

                                            8
                                  IV. Conclusion

      For the reasons set forth above, we reverse the trial court’s Order Granting

Motion to Declare Foreign Judgment Void and remand this matter to the trial court

so that an evidentiary hearing may be held on Kindsvater’s motion.

                                                    /s/ Dabney Bassel

                                                    Dabney Bassel
                                                    Justice

Delivered: August 31, 2022




                                         9